Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claims 1-19 is the inclusion therein of the limitations of a pressure generation element which is disposed in the substrate and pressurizes the first liquid; and an ejection orifice which is formed in the channel forming member and through which the second liquid is ejected in a direction crossing the predetermined direction by a pressure received from the first liquid pressurized by the pressure generation element, wherein a length of flow of the second liquid from the second inlet port to a position at which the second liquid is ejectable from the ejection orifice is shorter than a length of flow of the first liquid from the first inlet port to the position at which the second liquid is ejectable. These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
U.S. Patent Application Pub. No.2010/0238232 to Clarke et al. (¶ [0050]; fig.3a, 3b) is considered to be the closest prior art which discloses an inkjet system including a first fluid (17) that brought into contact with a second fluid (18) within a set of channels (5, 14) which creates an interfacing between the fluids. However, Clarke et al. does not teach a length of flow of the second liquid from the second inlet port to a position at which the second liquid is ejectable from the ejection orifice is shorter than a length of flow of the first liquid from the first inlet port to the position at which the second liquid is ejectable.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853

August 14, 2021